            Case 1:20-cv-00964-AA      Document 1      Filed 06/16/20    Page 1 of 12




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CARLA GOWEN MCCLURG, OSB #165144
Assistant United States Attorney
carla.mcclurg@usdoj.gov
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
        Attorneys for Plaintiff United States of America




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    MEDFORD DIVISION


 UNITED STATES OF AMERICA,                         Case No.: 1:20-cv-964

                 Plaintiff,                        COMPLAINT

        v.                                         (Demand for Jury Trial)

 J-SPEAR RANCH COMPANY, an Oregon
 Corporation,

                 Defendant.


       The United States of America (“United States”) brings this action against defendant J-

Spear Ranch Company (“J-Spear”) for the recovery of fire suppression costs and resource

damages and pleads:

                                       INTRODUCTION

       1.       This action arises from the Watson Creek Fire, which ignited on August 15, 2018

in the Fremont-Winema National Forest in southern Oregon. The Watson Creek Fire burned


COMPLAINT                                                                               Page 1
              Case 1:20-cv-00964-AA       Document 1       Filed 06/16/20     Page 2 of 12




approximately 59,061 acres of public and private land. The Watson Creek Fire caused the

United States to incur substantial fire suppression costs and resource damages. The United

States is bringing this suit to recover the amounts owed by J-Spear for the Watson Creek Fire.

                                               PARTIES

         2.       The plaintiff in this action is the United States, a sovereign acting by and through

the United States Department of Agriculture, Forest Service (“Forest Service”). The United

States owns various parcels of land in the State of Oregon, including lands in Lake County,

Oregon within the Fremont-Winema National Forest, which are administered by the Forest

Service.

         3.       The defendant in this action, J-Spear, is a corporation organized and existing

under the laws of the State of Oregon. J-Spear owns land in southern Oregon and operates a

ranch.

                                   JURISDICTION AND VENUE

         4.       This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1345. Venue is

proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                    GENERAL ALLEGATIONS

                                          The Grazing Permit

         5.       On April 26, 2016, the Forest Service issued a Term Grazing Permit to J-Spear

(the “Permit”). See Exhibit 1 attached hereto.

         6.       The Permit authorized J-Spear to graze livestock and to construct and maintain

range improvements on grazing allotments in the Fremont-Winema National Forest. The grazing

allotments included in the Permit were: Paradise Creek and Brattain Butte.

         7.       Page 4, paragraph 10 of the Permit provided:


COMPLAINT                                                                                     Page 2
            Case 1:20-cv-00964-AA       Document 1       Filed 06/16/20      Page 3 of 12




                The permittee, or the permittees’ agents and employees, when
                acting within the scope of their employment, and contractors and
                subcontractors will protect the land and property of the United
                States . . . . Protection will include taking all reasonable
                precautions to prevent, make diligent efforts to suppress, and
                report promptly all fires on or endangering such land and property.
                The permittee will pay the United States for any damage to its land
                or property, including range improvements, resulting from
                negligence or from violation of the provisions and requirements of
                this permit or any law or regulation applicable to the National
                Forest System.

       8.       Page 8 of the Permit also provided:

                The permittee or his representative is liable for and shall assume
                all risk, loss, or damage to his equipment or injury to himself or his
                employees and shall hold and save the Government harmless from
                liability of any nature from performance of his work.

       9.       At all times material to this action, the Permit was and is a valid contractual

agreement between the United States (through the Forest Service) and J-Spear.

       10.      The Permit and its terms and conditions were and are authorized and required by

law, including 36 Code of Federal Regulations (“C.F.R.”) § 251.53.

                                      The Watson Creek Fire

       11.      The Watson Creek Fire ignited on August 15, 2018 on Nation Forest System

lands. The Watson Creek Fire ignited within the Klamath-Lake Forest Protection District of the

Fremont-Winema National Forest in Lake County, Oregon.

       12.      After learning of the Watson Creek Fire’s ignition, the Forest Service suppressed

the fire at great cost to the United States. The Forest Service suppressed the Watson Creek Fire

in accordance with an agreement with the State of Oregon.

       13.      The Watson Creek Fire burned approximately 59,061 acres of land, including

approximately 45,928 acres of land owned by the United States and administered by the Forest

Service.

COMPLAINT                                                                                    Page 3
             Case 1:20-cv-00964-AA       Document 1       Filed 06/16/20     Page 4 of 12




        14.      The damages sought in this action include, but are not limited to: the costs of fire

suppression; the costs and future costs of mitigation, rehabilitation, and restoration of the burned

areas; Burned Area Emergency Rehabilitation (“BAER”) costs; and loss of timber, habitat,

watershed and earth protection, scenic and environmental values, and structures. The amount of

damages exceed $14 million and will be proved at trial.

        15.      The Forest Service investigated the origin and cause of the Watson Creek Fire

shortly after it ignited. The Watson Creek Fire started along fence #3039 of the Paradise Creek

allotment for which J-Spear had maintenance responsibility.

        16.      The Watson Creek Fire was caused by a 2012 Honda Four Trax Rancher 4 x 4

All-Terrain Vehicle (the “ATV”) owned by J-Spear and operated by J-Spear’s employee while

conducting maintenance on the Paradise Creek allotment. The ATV’s exhaust generated so

much heat that it caused built-up combustible fuels on the ATV’s undercarriage and ground fuels

to ignite.

                                 J-Spear’s Actions, Failures to Act, and Duties

        17.      J-Spear had an affirmative duty to prevent wildfires during its activities on the

United States’ lands.

        18.      J-Spear had an affirmative duty pursuant to Oregon Revised Statute (“O.R.S.”)

§ 477.066 to control and extinguish wildfires on forestland.

        19.      The user manual for the ATV instructs operators to inspect the ATV before riding

it, including checking for and removing “any dirt, vegetation or other debris that could be a fire

hazard or interfere with the proper operation of the vehicle.”




COMPLAINT                                                                                    Page 4
         Case 1:20-cv-00964-AA         Document 1       Filed 06/16/20      Page 5 of 12




       20.     At the time of the fire ignition, the J-Spear employee who operated the ATV was

acting within the scope of his employment with J-Spear and was under the direction, supervision,

and control of J-Spear.

       21.     J-Spear operated and maintained the ATV in a negligent manner. The ATV was

not equipped with fire-suppression equipment. J-Spear did not properly inspect and/or clean the

ATV to remove dried vegetation and debris.

       22.     J-Spear did not properly train its employees regarding fire prevention and

suppression. J-Spear also did not provide its employees with fire suppression equipment to

suppress fires while conducting activities on lands of the United States.

       23.     The Watson Creek Fire was an incident of a kind that ordinarily does not occur in

the absence of someone’s negligence. The Watson Creek Fire was caused by negligent activity

within the control of J-Spear.

       24.     Causing timber, trees, brush, or grass to burn except as authorized by permit is

prohibited by law, including 36 C.F.R. § 261.5(c). Ignition of the Watson Creek Fire was not

authorized by permit or by the United States.

       25.     Causing and failing to maintain control of an unprescribed fire that damages the

National Forest System is also prohibited by law, including 36 C.F.R. § 261.5(e). J-Spear caused

and failed to control the Watson Creek Fire, which damaged the National Forest System.

       26.     J-Spear operated the ATV during fire season in the Klamath-Lake Forest

Protection District. Pursuant to O.R.S. § 477.645, during a fire season, every person operating

an internal combustion engine inside or within one-eighth of one mile of a forest protection

district shall equip and maintain the engine in conformity with rules promulgated by the State

Forester. Escape of fire from any engine described in O.R.S. § 477.645 is prima facie evidence


COMPLAINT                                                                                   Page 5
          Case 1:20-cv-00964-AA            Document 1      Filed 06/16/20    Page 6 of 12




that it has not been equipped and maintained adequately in compliance with rules promulgated

under the statute. Oregon Administrative Rule (“OAR”) 629-043-0015(5) requires all exhaust

systems, mufflers and screens to “be kept in good operating condition.”

        27.      On November 6, 2019, the Forest Service sent J-Spear a written demand for

payment of the costs incurred by the United States in connection with the Watson Creek Fire. As

of the date of this complaint, J-Spear has not paid to the United States the costs set forth in the

demand letter.

                                      CLAIMS FOR RELIEF

                                          First Claim for Relief

                             (Count One: Common-Law Negligence)

        28.      The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        29.      J-Spear had a duty to use reasonable care to prevent and suppress wildfires on

lands of the United States, including on the Paradise Creek allotment.

        30.      The Watson Creek Fire started as a direct and proximate result of J-Spear’s

breach of duty and negligence.

        31.      J-Spear’s conduct created a foreseeable and unreasonable risk of fire damage to

the United States’ land. Specifically, J-Spear failed to at least: maintain the ATV in a safe

manner; take reasonable precautions to prevent and suppress fire; and exercise reasonable care in

operating the ATV, including by failing to equip the ATV with fire-suppression equipment

during peak wildfire season.




COMPLAINT                                                                                    Page 6
          Case 1:20-cv-00964-AA           Document 1     Filed 06/16/20      Page 7 of 12




        32.     As the owner of the land on which the Paradise Creek allotment is located and the

land surrounding it, the United States belongs to a class of persons who foreseeably might be

injured by J-Spear’s acts or omissions.

        33.     J-Spear’s negligent acts and omissions caused the Watson Creek Fire.

        34.     Separately and independently, the United States is entitled to a presumption and

inference of negligence under the doctrine of res ipsa loquitur because: (1) the Watson Creek

Fire was an incident of the kind that does not ordinarily occur in the absence of someone’s

negligence; (2) J-Spear was engaged in maintenance activities in the Paradise Creek allotment on

the day the Watson Creek Fire ignited, making it more probable than not that the negligence was

that of J-Spear; and (3) the United States did not cause or contribute to the ignition of the Watson

Creek Fire.

        35.     As a result of the Watson Creek Fire, the United States suffered damages in an

amount to be proved at trial.

                                  (Count Two: Negligence Per Se)

        36.     The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        37.     Pursuant to the doctrine of negligence per se, J-Spear owed a duty to comply with

laws, rules, and regulations and is liable for violating the laws intended to prevent wildfires such

as the Watson Creek Fire.

        38.     J-Spear violated the following federal and state statutes, rules, and regulations,

which serve as the underlying violations for liability under the doctrine of negligence per se:

                a. O.R.S. §§ 477.066, 477.645;

                b. OAR 629-043-0015(5); and


COMPLAINT                                                                                    Page 7
           Case 1:20-cv-00964-AA          Document 1      Filed 06/16/20      Page 8 of 12




                c. 36 C.F.R §§ 261.5(c), 261.5(e), and 261.9(a).

          39.   J-Spear violated these statutes, rules, and regulations by failing to at least:

maintain the ATV in a safe manner; take reasonable precautions to prevent and suppress fire; and

exercise reasonable care in operating the ATV, including by failing to equip the ATV with fire-

suppression equipment during peak wildfire season.

          40.   These statutes, rules, and regulations were promulgated to prevent the ignition of

wildfires like the Watson Creek Fire.

          41.   J-Spear’s conduct created a foreseeable and unreasonable risk of fire damage to

lands of the United States

          42.   J-Spear’s violation of the above-referenced statutes, rules, and regulations caused

the Watson Creek fire to ignite and was the factual cause of substantial harm to the United

States.

          43.   The United States is one of the classes of persons or entities for whose protection

the statutes, regulations, and rules were adopted.

          44.   As a result of J-Spear’s negligence, the United States incurred damages in an

amount to be proved at trial.

                                      Second Claim for Relief

                                          (Trespass by Fire)

          45.   The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

          46.   The Watson Creek Fire damaged property owned by the United States.

          47.   J-Spear negligently caused the Watson Creek Fire to ignite and both threaten and

spread to lands of the United States.


COMPLAINT                                                                                         Page 8
          Case 1:20-cv-00964-AA             Document 1    Filed 06/16/20    Page 9 of 12




        48.     The United States did not give J-Spear permission to cause the Watson Creek Fire

or to allow it to spread so as to endanger or enter upon the United States’ property.

        49.     As a direct, proximate, and substantial cause of J-Spear’s trespass by fire, the

United States suffered damages in an amount to be proved at trial, including but not limited to

fire suppression and property damages.

                                          Third Claim for Relief

                   (Fire Damage Liability under O.R.S. §§ 477.085, 477.089)

        50.     The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        51.     J-Spear negligently caused the Watson Creek Fire to ignite and/or to prevent the

spread within a forest protection district. The Forest Service, pursuant to its contract and/or

agreement with the State of Oregon and/or the State Board of Forestry, suppressed the Watson

Creek Fire at significant cost to the United States. In addition to suppression costs, the United

States incurred additional damages as a result of the Watson Creek Fire, including resource

damages caused by the burning of the United States’ lands.

        52.     J-Spear has not paid to the United States the costs outlined in the demand letter

dated November 6, 2019. J-Spear has not compensated the United States for its other damages

incurred in connection with the Watson Creek Fire, including its resource damages.

        53.     J-Spear is liable to the United States for all costs incurred and damages suffered

as a result of the Watson Creek Fire pursuant to ORS §§ 477.085, 477.089.

/ / /

/ / /

/ / /


COMPLAINT                                                                                   Page 9
         Case 1:20-cv-00964-AA             Document 1     Filed 06/16/20   Page 10 of 12




                                      Fourth Claim for Relief

                                     (Common Law Nuisance)

        54.     The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        55.     The Watson Creek Fire was a public nuisance under common law because it:

(a) threatened and damaged federal lands and resources; (b) interfered with the use and

enjoyment of public lands; and (c) harmed the United States.

        56.     As a result of J-Spear’s nuisance, the United States suffered damages in an

amount to be proved at trial.

                                          Fifth Claim for Relief

                                (Nuisance under O.R.S. § 477.064)

        57.     The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        58.     The Watson Creek Fire was a public nuisance pursuant to O.R.S. § 477.064.

        59.     The Watson Creek Fire burned uncontrolled and/or without proper action being

taken to prevent its spread from in or around fence #3039 of the Paradise Creek Allotment

through the United States’ lands and onto private land.

        60.     As a result of J-Spear’s nuisance, the United States suffered damages in an

amount to be proved at trial.

                                          Sixth Claim for Relief

                                          (Breach of Contract)

        61.     The United States incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.


COMPLAINT                                                                                 Page 10
         Case 1:20-cv-00964-AA         Document 1       Filed 06/16/20      Page 11 of 12




       62.     J-Spear conducted grazing operations on the United States’ land pursuant to the

Permit, which required J-Spear to protect the United States’ land and property, including taking

all reasonable precautions to prevent, make diligent efforts to suppress, and report promptly all

fires on or endangering such land and property.

       63.     Pursuant to the Permit, J-Spear is required to pay the United States for any

damage to its land or property resulting from negligence, violations of the Permit requirements,

or violations of any law or regulation applicable to the National Forest System.

       64.     J-Spear breached the terms of the Permit when it acted negligently by failing to at

least: maintain the ATV in a safe manner; take reasonable precautions to prevent and suppress

fire; and exercise reasonable care in operating the ATV, including by failing to equip the ATV

with fire-suppression equipment during peak wildfire season

       65.     By igniting National Forest System lands, J-Spear breached the terms of the

Permit because it violated at least:

               a. 36 C.F.R. §§ 261.5(c) and (e), which prohibit “causing timber, trees, slash,

                   brush or grass to burn except as authorized by permit” and “causing and

                   failing to maintain control of a fire that is not a prescribed fire that damages

                   the National Forest System”; and

               b. 36 C.F.R. § 261.9(a), which prohibits “damaging any natural feature or other

                   property of the United States.”

       66.     The United States was in compliance with the terms of the Permit at all times

relevant hereto.

       67.     As a result of J-Spear’s breach of the terms of the Permit, the United States

suffered damages in an amount to be proved at trial.


COMPLAINT                                                                                   Page 11
        Case 1:20-cv-00964-AA          Document 1       Filed 06/16/20      Page 12 of 12




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff United States demands that judgment be entered in its favor and

against J-Spear as follows:

       a. For payment of suppression costs, resource damages, and BAER costs arising from

           the Watson Creek Fire, including, but not limited to, the costs of fire suppression;

           costs of rehabilitation and restoration of the burned areas; loss of timber; loss of

           habitat, and environmental values, and structures;

       b. For the recovery of the United States’ investigative, accounting, collection, and

           administrative costs arising from the Watson Creek Fire;

       c. For interest and penalties pursuant to the Debt Collection Act, 31 U.S.C. § 3717;

       d. For other applicable costs, fees, and interest; and

       e. Such further relief as this Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       The United States demands a jury trial in this case.



       DATED: June 16, 2020                   Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney


                                                 s/ Carla Gowen McClurg
                                              CARLA GOWEN MCCLURG, OSB #165144
                                              Assistant United States Attorney




COMPLAINT                                                                                  Page 12
